Citation Nr: 9925554	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral elbow disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed September 1996 rating decision, the RO 
found that no new and material evidence had been submitted to 
reopen the claim for service connection for a bilateral elbow 
disorder.

3.  The evidence received since September 1996 bears directly 
and substantially upon the matter under consideration and is 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the case.

4.  There is competent medical evidence that the veteran's 
bilateral elbow disorder was incurred in active service.


CONCLUSIONS OF LAW

1.  The September 1996 RO decision denying the veteran 
entitlement to service connection for a bilateral elbow 
disorder is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence sufficient to reopen the claim 
of service connection for the bilateral elbow disorder has 
been submitted.  38 U.S.C.A. §§ 5107, 5108 (West 1991).

3.  The veteran's bilateral elbow disorder was incurred in 
active service.  38 U.S.C.A. §§ 1155, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for the bilateral elbow 
disorder was originally denied by rating decision dated 
November 1987.  He asserted that he developed bilateral elbow 
pain in service.  The RO found that there was no medical 
evidence of a current disability.  Similarly, the RO again 
denied the veteran's claim of entitlement to service 
connection for bilateral elbow disorder by rating decision of 
September 1996.  The RO again found that there was no current 
evidence of a disability and that new and material evidence 
had not been submitted to reopen the claim.

The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran 
filed neither in response to either of the RO denials of 
service connection for bilateral elbow disorders, those 
determinations are final.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(a), 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  New evidence, submitted 
to reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the 
Board finds the evidence new and material, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. 

West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  That regulation 
provides that new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

If such new and material evidence has been submitted, the 
second step under Elkins is to immediately determine upon 
reopening whether, based on all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  The veteran must satisfy three 
elements for his claim for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  The final step 
is, if the claim is in fact well grounded, to evaluate the 
merits of the claim after any duty to assist inherent in 
38 U.S.C.A. § 5107(b) has been fulfilled.  

The evidence that was of record at the time of the September 
1996 rating decision included the veteran's service medical 
records, an October 1987 VA examination report and an August 
1996 VA examination report.  The service medical records show 
that the veteran did complain of bilateral elbow pain while 
in service.  In April 1987, he began to complain of right 
elbow pain. There was full range of motion and X-rays were 
normal.  He continued to complain of right elbow pain in May 
1987.  Results of a bone scan were normal.  In June 1987 he 
reported that his elbows, wrist and ankle would pop and start 
to hurt but that he had not sustained any injury to those 
joints.  His entrance examination report dated in July 1984 

shows that the veteran broke his left arm twice in 1972 and 
the physician noted the fractures were of the left forearm 
with complete recovery.  A VA examination completed in 
October 1987 showed full range of motion of the shoulders, 
elbows and wrists with no tenderness about any of the joints 
with palpation.  The examiner diagnosed the veteran with a 
history of multijoint pain and X-ray of both elbows revealed 
no evidence of fracture, dislocation or other bone or joint 
pathology.  The August 1996 VA examination found the veteran 
to have normal bilateral elbows with normal range of motion 
and no atrophy or swelling.

Evidence submitted since the September 1996 rating decision 
includes private medical records dated from November 1995 to 
May 1996, a September 1998 VA examination and a December 1998 
VA examination.  

The private medical records detail the veteran's ongoing 
problems with both of his elbows.  The veteran presented 
complaining of elbow pain in November 1995 and he was 
diagnosed with tendonitis.  He again reported elbow pain in 
December 1995.  In January 1996, he was diagnosed with 
chronic pain of the right elbow without instability and early 
degenerative arthritis and internal derangement of the left 
elbow.  In February 1996, a MRI study showed loose bodies in 
ulnar trochlear joint of the left elbow and the veteran 
underwent arthroscopic synovial debridement of the left elbow 
at that time.  He underwent the same procedure on his right 
elbow in April 1996.  May 1996 records show that the veteran 
sustained an elbow injury at his job at that time.  Records 
also show that the veteran participated in physical therapy 
during January 1996.

In September 1998 the veteran underwent a VA examination and 
was noted to have normal elbows by X-ray and pain from 
nontraumatic injuries to bilateral elbows in 1987.  He was 
also diagnosed with status post-arthroscopic surgery 
bilateral elbows in 1996.  In December 1998, examination 
revealed clinical evidence of bilateral medical epicondylitis 
and prior arthroscopic surgeries.


Evidence associated with the claims file since the September 
1996 rating decision is new and material.  It bears directly 
and substantially upon the specific matter under 
consideration and by itself and in connection with evidence 
previously considered is so significant that it must be 
considered to fairly decide the merits of the claim.  The new 
evidence establishes that the veteran has a currently 
diagnosed bilateral elbow disorder, rebutting the precise 
rationale used by the RO to deny the veteran's claim.  As the 
new evidence establishes that the veteran has a currently 
diagnosed disorder, the Board reopens the veteran's claim.

The veteran, further, has presented a well-grounded claim for 
entitlement to service connection for this disorder.  The 
service medical records reveal that the veteran complained of 
bilateral elbow pain while in service and post service 
private medical records show that the veteran has a currently 
diagnosed bilateral elbow disorder.  Further, the examiner at 
the September 1998 VA examination found that the veteran's 
disorder was from 1987, and the veteran served on active duty 
in 1987.  As the claim is well grounded, the Board now will 
consider the merits of the veteran's claim of entitlement to 
service connection for this disorder.

Upon consideration of the merits of the claim, the Board is 
further of the opinion that the evidence shows that the 
veteran incurred his bilateral elbow disorder in service.  As 
noted above, the veteran complained of elbow pain in service 
and has a currently diagnosed disorder.  Further, the 
examiner at the September 1998 VA examination reviewed the 
claims file and the veteran's chart and found that the 
veteran's bilateral elbow pain dated to 1987.  At that 
examination, the veteran reported that his elbows had started 
popping and cracking with movement in 1987, and the service 
medical records show that the veteran complained of elbow 
pain with popping during service.  Accordingly, there is a 
medical diagnosis relating the current bilateral elbow 
disorder to service.  After reviewing all the evidence of 
record, the Board is of the opinion that the veteran's 
bilateral elbow disorder was incurred in active service and 
service connection is therefore established.



ORDER

Service connection for a bilateral elbow disorder is granted.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

